DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 29, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8-13 and 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Brun (2005/0051002) in view of Whitemiller et al. (7,418,785).
 Brun meets all of the limitations of claims 8 and 11, i.e., a tool housing comprising an upper housing portion 12 and 14 coupled together by threads 17m, [0086] having a transversely oriented tool head opening 49, Fig. 6 or defined by ring 59, Fig. 7 adapted to receive a tool head 45, Fig. 6 or 48, Fig. 7 and a first threaded opening coupled to 26, Fig. 4; a middle housing portion 26 having first  @34 and second @ 24 ends, the first end includes threads disposed on an external surface coupled with the threads of upper portion, Fig. 4 and a collar defined by 26 at the step between the upper threads and lower threads of 26, wherein the first end is threadably coupled to the first threaded opening
    PNG
    media_image1.png
    471
    156
    media_image1.png
    Greyscale
 @26, 34, Fig. 4 and wherein the second end includes a second threaded opening receiving the motor 24 housing 16 having threads disposed on an external surface of the second threaded opening; and a lower housing portion 13, 16 threadably coupled Fig. 4 to the second threaded opening, and including a body portion 13 having a slot 254 that is adapted to be removably coupled to a main body of a tool e.g., plug 251, Fig. 74, wherein the upper housing portion 14 includes a rim coupled to 26, Fig. 4 adapted to receive the collar 26 to align the middle housing portion with the upper housing portion Fig. 4, except for the threads on the second end of the middle housing to be disposed on an internal surface instead of the external.

    PNG
    media_image2.png
    241
    339
    media_image2.png
    Greyscale
Whitemiller et al. teaches a tube opener having an angled portion 34 with external threads 171 engaging internal threads 173 of a locking collar 175, disclosing that the internal and external configurations could be reversed 07:37-41. 
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Brun by reversing the threads on the In re Einstein, 8 USPQ 167.
Regarding claims 9 and 24, PA (prior art, Brun modified by Whitemiller) meets the limitations, i.e., wherein the lower housing includes an extension defined by upper end of 16, Fig. 4 that is threadably coupled to the opening defined by larger end of 16, Fig. 4.
Regarding claims 10 and 13, PA meets the limitations, i.e., wherein the lower housing includes a base 16 and the middle housing includes an indent shoulders at bearing 29 defined by larger/lower end of 26.
	Regarding claim 12, PA meets the limitations, i.e., wherein the upper housing includes a rim defined by lower end 14 adapted to receive a collar narrow/upper end of 26 of the middle housing to align the middle housing 26 with the upper housing 14.
Regarding claims 18 and 21, PA meets the limitations, i.e., wherein the body portion further includes a collar 249, Fig. 74.
Regarding claims 19 and 22, PA meets the limitations, i.e., wherein the body portion further includes a cut out finger recesses; notches accommodating control 19, Fig. 4 or contacts 256 Fig. 74.
Regarding claims 20 and 23, PA meets the limitations, i.e., wherein the lower housing portion 13, 16 further includes a base portion 16 and a flange shoulders defined by upper portion 16 and lower body portion 13 disposed between the base 

Response to Arguments
Applicant's arguments filed November 29, 2021 with respect to claim 8 have been considered but are not found persuasive.
With regards to the rejection of claims over the combination of Burn and Whitemiller, Applicant argues that the Burn does not disclose an upper housing defined by 14 and that sealed head housing 12 should define an upper housing, the gear housing 14 should define the middle housing and the motor housing 26 should define the lower housing. This is not found persuasive, since there is no limitations in the claims to prevent such reading and terms of the elements disclosed by Burn. Burn discloses coupling the end housing 12 to gear housing 14 by threaded portions 27 of the housing 12 and forward threads not numbered on the gear housing 14, see paragraph [0087]. Once coupled, the end housing 12 and gear housing 14, together may define an upper housing. Said upper housing (12, 14) includes an opening or a “ratchet” opening receiving a tool head, as clearly shown in Figs. 6 and 7 and described above. Further said upper housing defines a first threaded opening (coupled to 26), Fig. 4. The coupler or motor housing 26 may define the middle housing comprising an external thread on a first or forward end (about the seal or O-ring 34) and an externally threaded section on the second or rear end, where it couples to the lower housing defined by 16 and 13 (see Fig. 4). This arrangements meets all of the limitations of claims 8 and 11 as recited with the exception of external threads on the second/rear end of the middle housing 26 instead of internal threads. However reversing the threaded arrangement is considered well within the knowledge of one of ordinary skill in the art, but Whitemiller is utilized teaching reversing the threaded connections between parts. 
It is also noted the instant disclosure as originally filed defines the term coupled not limited to only mechanical…coupling, but to mean any intended means to direct or indirect connections between two objects such as integral, see page 8, lines 11-16. Accordingly the head housing 12 mechanically coupled to the gear housing 14, by threaded means, may also define the parts (12, 14) as one integrally formed object. 
Applicant further argues that Whitemiller does not disclose upper, middle and lower housing, which is not found persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Prior art made of record and not relied upon at this time are considered pertinent to applicant’s disclosure. Darrah`773 and Darrah`20 are cited to show related inventions, e.g., housing comprising three parts coupled together.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The fax phone number for forwarding unofficial documents for discussion purposes only is (571) 273-4495.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S. Carter can be reached on 571 272 4475. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
			

								/Hadi Shakeri/
December 29, 2021						Primary Examiner, Art Unit 3723